DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claim(s) 1-16, 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Budd (US 11,414,342).
Regarding claim 1, Budd discloses a roofing material 300 comprising: (a) a coated substrate 330 having () a top surface, (ii) a back surface, (iii) a headlap portion, and (iv) a buttlap portion (Fig 3); and (b) a plurality of roofing granules 310 applied to the top surface of the coated substrate, wherein the plurality of roofing granules comprises from 50% to 100% of unitary, uncoated, non-mineral based particles (recycled glass) (Col 4, Lines 53-60), and 
wherein the plurality of roofing granules that are applied to the top surface are applied at an average surface coverage amount of the roofing granules of greater than 80%, with the plurality of roofing granules applied to the top surface being exposed across the buttlap portion. Examiner conclude this because the plurality of roofing granules 310 cover the entire top surface and includes the exposed surface of the buttlap portion.
Budd does not disclose the roofing material having a plurality of tabs. However, it would have been an obvious engineering design to have the buttlap with a plurality of tabs according to the desired ornamental appearance of the shingle and the roof.
Regarding claim 2, Budd discloses the substrate 330 is an asphalt base substrate (Col 13, Lines 25-30), but does not disclose the substrate comprises one of a fiberglass mat, a polyester mat, a scrim, a coated scrim, or a combination thereof. However, it would have been obvious to one having ordinary skill in the art at the time of invention to use a fiberglass mat, a polyester mat, a scrim, a coated scrim, or a combination thereof, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice according to the required characteristics of the roofing material. 
Regarding claim 3, Budd discloses the roofing material is a roofing shingle (Fig 3).
Regarding claim 4, Budd discloses the roofing material is one of (1) an asphaltic shingle, (Col 13, Lines 25-30).
Regarding claim 5, Budd disclose each roofing granule of the plurality of roofing granules has a density of 1.2 g/cm3 to 2.5 g/cm3 (Col 6, Lines 45-47).
Regarding claim 6, Budd discloses the non-mineral based particles comprise a synthetic particle (custom manufactured glass), (Col 4, Lines 52-53).
Regarding claim 7, Budd discloses the non-mineral based particles are recycled material, (recycled glass) (Col 4, Lines 53-60).
Regarding claims 8-10, 12, Budd discloses the non-mineral based particles have an aspect ratio of from 1.5 to 50; the non-mineral based particles have a particle size of from #8 US mesh to #60 US mesh; less than 1% by weight of the plurality of roofing granules have a particle size of greater than #100 US mesh; the roofing material exhibits a weight per thickness of from 0.17 to 0.21 g/mil. However, it would have been an obvious engineering design to have the roofing granules having the properties as claimed according to the desired configuration and solar reflectance of the roofing material.
Regarding claim 11, Budd discloses the roofing material exhibits a lower weight per thickness as compared to a roofing material prepared with roofing granules comprising mineral based particles. Examiner conclude this because the roofing material of Budd meets the structural limitations of Applicant’s claimed invention and it will perform in the same manner.
 Regarding claim 13, Budd discloses the roofing material exhibits an improved staining resistance as compared to a roofing material prepared with roofing granules comprising mineral based particles. Examiner conclude this because the reflective polymer particles of Budd meet the structural limitations of Applicant’s claimed invention and it will perform in the same manner.
Regarding claims 14, Budd discloses as discussed in claim 1, but does not specifically discloses the roofing granules exhibit a total solar reflectance (TSR) of from 0.2 to 0.8 according to ASTM C1549. However, it would have been an obvious engineering design to have the roofing granules having the properties as claimed according to the desired solar reflectance of the roofing material.
Regarding claim 15, Budd discloses the roofing granules exhibit a higher color saturation as compared to roofing granules comprising mineral based particles. Examiner conclude this because the reflective polymer particles of Budd meet the structural limitations of Applicant’s claimed invention and it will perform in the same manner.
Regarding claim 16, Kalkanoglu discloses the basic claimed method. The claimed method steps would have been obvious method of preparing the roofing material. The steps can obviously be seen in the above rejections of the apparatus claims since the method claim merely recite the apparatus claims in method form.
Regarding claims 18-20, Kalkanoglu discloses the claimed method. The limitations of claims 18-20 can be seen above in the rejection of claims 2, 5 and 6.

Response to Arguments
5.	Applicant’s arguments with respect to claim(s) 1-16, 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADRIANA FIGUEROA whose telephone number is (571)272-8281. The examiner can normally be reached 8:30AM-5PM MONDAY-FRIDAY.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, BRIAN GLESSNER can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADRIANA FIGUEROA/
Primary Examiner
Art Unit 3633
10/20/2022